Case 2:19-cv-00159-HYJ-MV ECF No. 36-1, PageID.173 Filed 10/30/20 Page 1 of 6




                                EXHIBIT 1
(Plaintiff’s Response and Brief in Opposition of Defendants’ Motion for
                          Summary Judgment)
Case 2:19-cv-00159-HYJ-MV ECF No. 36-1, PageID.174 Filed 10/30/20 Page 2 of 6

  HILL V. WONCH, ET AL                                   DEPOSITION OF TIMOTHY EDWARD NORMAND



                     IN   THE UNITED STATES                DISTRICT COURT        FOR THE
                               WESTERN          DISTRICT OF MICHIGAN
                                         NORTHERN                DIVISION


       RICHARD J. HILL,
                                                                     US District Judge:
                   Plaintiff,                                       HON.    JANET T. NEFF


       V                                                             US Magistrate Judge:
                                                                    HON. MAARTEN   VERMAAT
       JUSTIN WONCH, and
        TOWNSHIP OF FORSYTH,                                        Case No. 2:19-cv-159


                    Defendants.


                                                      /


                           DEPOSITION OF TIMOTHY EDWARD NORMAND


             Taken by the Defendants on the 18th day of February, 2020,

             at 100 North Big Creek Road, Marquette, Michigan, at

             3:30 p.m.



        APPEARANCES:


        For the Plaintiff:                 MR. PHILLIP B. TOUTANT (P72992)
                                           Numinen DeForge & Toutant PC
                                           105 Meeske Avenue
                                           Marquette, Michigan 49855
                                           (906) 226-2580

        For the   Defendants:              MS. SUSAN DOUGLAS MacGREGOR (P41741)
                                           Kitch Drutchas Wagner Valitutti &
                                          Sherbrook PC
                                          1440 West Ridge Street, Suite C
                                          Marquette, Michigan 49855
                                          (906) 228-0001

        Also Present:                     Lauren Peters
                                          Justin Wonch




                                                Page 1




                               — 5r4T(T\v.-0t coc-wr prpoQrcas

                                        800-632-2720
Case 2:19-cv-00159-HYJ-MV ECF No. 36-1, PageID.175 Filed 10/30/20 Page 3 of 6

  HILL V. WONCH, ET AL                        DEPOSITION OF TIMOTHY EDWARD NORMAND



    1   Q    Okay.   All right.    So you were at their home on the day of

    2        this event?


    3   A    Yes.


    4   Q    Why were you there?     Why did you go over there?

    5   A    I don't know.   I just stopped in to see Vickie.
                                                        It
    6   Q                                                    Please come over t
             She didn't call you up and say,                                      or



    1
             anything?

        A    No, not that I remeinber; no.

    9   Q    Okay.   You just happened to stop in that day?
   10   A    Yeah.


   11   Q    All right.    And then do you know approximately what time

   12
             that was that you got there?

   13   A    I'm not sure, no.

   14
        Q    Had you been there for hours when this all went down?

   15   A    I don't think so.    I'm   not       I don't think I was there that

   16
             long, no, before it started.

   17   Q    Did you have a meal there?

   18   A    Maybe a snack or something.          I'm        not sure.


   19   Q    Okay.   So you don't think you were there -- what? -- maybe

   20        more than an hour or two?

   21   A    At the most probably like two hours, hour or two, yeah.

   22   Q    Okay.   And while you were there, was Jack actually drinking?
   23
             Was he consuming alcohol?

   24   A    I didn't see him drinking, but I could tell he had been

   25
             drinking.



                                        Page 12




                              NetworkRei.>i.>r/
                                   800^632^2720
Case 2:19-cv-00159-HYJ-MV ECF No. 36-1, PageID.176 Filed 10/30/20 Page 4 of 6

  HILL V. WONCH, ET AL                                 DEPOSITION OF TIMOTHY EDWARD NORMAND



    1   Q    He was pretty drunk; right?

    2   A    Yes.


    3   Q    Okay.   All right.        Why don't I let you just tell me what you

    4        do remember.    I may stop you if you jump ahead too quickly,

    5
             but -- so you get there.                What's going on?

    6   A    They were arguing.           Jack was wanting her to -- I guess to go
    7
             to the store to get him more alcohol, and Vickie didn't want

             to go was how it all started.

    9   Q    Yeah; okay.

   10   A    He hollered at her to go get him alcohol                     and she hollered

   11
             back at him she wasn't going.                      If he wanted to, go get it
   12
             himself, and that's when he came through the kitchen into
   13
             the living room and took a couple swings at her.                     And

   14        Did he land them?
        Q                              I mean, did he hit her actually?
   15   A    I couldn't really tell, but she told me later that he never

   16        hurt her.    So I don't believe he even hit her.                   And she

   17
             picked up the phone and called 911, and I kind of got
   18
             between them so he wouldn't swing at her no more.                     And I

   19
             we kind of tussled, and we went down to the floor.                     And

   20
             after that he calmed down.                 I think he kind of realized          I


   21
             think he was in a blackout from what I could see, the
   22
            expression on his face.               He looked around like he didn't

   23
            know where he was, and he had calmed down.

   24
                         And then when the officer got there, he was pretty
   25
            calm until he advised him that he was under arrest                      and then




                                                 Page 13




                              NetworkR(7'i>r//7f<^ /
                              — i r4T£ vv.*,D€    P£ wrrfls —

                                          S00^&^2^2720
Case 2:19-cv-00159-HYJ-MV ECF No. 36-1, PageID.177 Filed 10/30/20 Page 5 of 6

  HILL V. WONCH, ET AL                              DEPOSITION OF TIMOTHY EDWARD NORMAND



    1   A    No.


    2
        Q    No?     So really you don't have that much involvement with law

    3        enforcement; is that

    4   A    Well, I have plenty of involvement.

    5   Q    Yeah.     Would you want to be treated the way Jack was treated

    6
             that day?

    7   A    No.


                          MS.   MacGREGOR:       Irrelevant.

    9   Q    Do you feel that was appropriate?

   10                     MS.   MacGREGOR:       Irrelevant.

   11   A    No.


   12   Q    Do you feel that that was the way someone's civil rights

   13        should be treated?


   14                     MS. MacGREGOR:         Objection; irrelevant.

   15   A    No.


   16
        Q    Do you think that his civil rights were violated?

   17                     MS.   MacGREGOR:       Objection; irrelevant.

   18   A    Yeah.

   19   Q    Do you think that the amount of force that you observed

   20
             Officer Wonch using on Jack was appropriate for how Jack was

   21
             behaving?

   22                     MS.   MacGREGOR:       Objection; irrelevant.

   23   A    Honestly, no.      I mean, I do believe he went a little

   24        overboard.

   25   Q    Okay.    Have we ever spoken before?



                                           Page 35




                                 NetworkKc7Y>rt/;/sf/
                                 — J     coLflr PiPoorrns

                                       800-632-2720
Case 2:19-cv-00159-HYJ-MV ECF No. 36-1, PageID.178 Filed 10/30/20 Page 6 of 6

  HILL V. WONCH, ET AL                           DEPOSITION OF TIMOTHY EDWARD NORMAND



        A    No.


    2
        Q    Okay.       And have you spoken to anyone from my office, my

    3
             paralegal Lauren sitting here with me?

    4   A    No.


    5   Q    No?    Okay.

    6                      MS. MacGREGOR:       Asked and answered.

    7
                           MR. TOUTANT:       All right.   That's all the questions

             I   have.


    9                      MS.   MacGREGOR:                     You're all done.
                                                No questions.

   10
                           (Deposition concluded at 4:37 p.m.)

   11



   12                                       -0-0-0-

   13


   14



   15


   16


   17



   18


   19



   20


   21


   22


   23


   24


   25




                                           Page 36




                                  NetworkRt7>t>rf/?/<^/
                                       800^632^2720
